UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2479



MAURICE WYMAN SCOTT,

                                              Plaintiff - Appellant,

          versus


CORRECTIONS CORPORATION OF AMERICA,

                                               Defendant - Appellee,

          and


RODNEY MORRIS; LEVERNE ALFORD; RUFUS JOHNSON,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CA-97-2342-3-19BC)


Submitted:   March 31, 2000                 Decided:   April 21, 2000


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Wyman Scott, Appellant Pro Se. James Daniel Cooper, Jr.,
COOPER, COFFAS & MEGNA, P.A., Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

   Maurice Wyman Scott appeals the magistrate judge’s order grant-

ing summary judgment in favor of the Defendant in his civil action

in which he alleged defamation and violation of privacy claims.*

We have reviewed the record and the magistrate judge’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the magistrate judge.    See Scott v. Corrections Corp. of Amer-

ica, No. CA-97-2342-3-19BC (D.S.C. Sept. 30, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 1999).


                                  2